Motion Granted; Order filed July 10, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00083-CV
                                  ____________

     JAMES CONSTRUCTION GROUP, LLC, PRIMORIS SERVICES
                   CORPORATION, Appellants

                                        V.

            WESTLAKE CHEMICAL CORPORATION, Appellee


                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-72717

                                    ORDER

      James Construction Group, LLC and Primoris Services Corporation filed a
notice of appeal from the trial court’s final judgment signed October 31, 2017.
Westlake Chemical Corporation also filed a notice of appeal from the same
judgment. The complete record was filed May 17, 2018. The parties filed an agreed
motion for a briefing schedule. On May 24, 2018, the parties’ motion was granted
and a briefing schedule was issued. On June 14, 2018, we granted a motion to extend
time to file the opening brief of James Construction and Primrose Services. On July
2, 2018, the parties filed a joint motion requesting adjustment to the briefing
schedule to accommodate the extended deadline. The motion is granted.
Accordingly, we order the following:

          James Construction’s and Primoris Services’ joint opening brief
           is due July 18, 2018;
          Westlake Chemical’s combined appellee’s brief and cross-
           appellant’s brief shall be due 30 days after James Construction’s
           and Primoris Services’ joint opening brief is filed;
          James Construction’s and Primoris Services’ combined
           appellants’ reply brief and cross-appellees’ response brief shall
           be due 30 days after Westlake Chemical’s combined appellee’s
           brief and cross-appellant’s brief is filed;
          Westlake Chemical’s cross-appellant’s reply brief shall be due
           30 days after James Construction’s and Primoris Services’
           combined appellants’ reply brief and cross-appellees’ response
           brief is filed.

      The aggregate briefing for each side shall not exceed 27,000 words.

                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.